NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

MICHAEL T. FALGOUST,             )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-1834
                                 )
U.S. BANK NATIONAL ASSOCIATION, )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 27, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Michael T. Falgoust, pro se.

Cynthia L. Comras, David Rosenberg,
and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and SILBERMAN, JJ., Concur.